Title: To James Madison from James Caller, 20 April 1812 (Abstract)
From: Caller, James
To: Madison, James


20 April 1812, Washington County, Mississippi Territory. Makes no apology for addressing the president “in the plain, unadorn’d language of Candor, and truth.” Describes himself as “a Citizen of this Territory, and of course of the U, States,” attached to his country and to its Constitution and laws, who gratefully contributes his share of the revenue required for its administration and who believes it his duty to pass on to “the highest public functionary known to the Constitution” information relative to the public interest. Takes the liberty of departing from the usual mode of addressing the head of a department “to make a direct communication” of the “Clear, and indisputable reasons” he has to believe that “a fair investigation, by a disinterested person” will reveal “a Considerable dilapidation of the public-money at the land office at S,t, Stephen⟨s⟩” and that “the evil is likely to increase” if an inquiry is delayed. Believes that “the particular friendship, and intimacy Subsisting between the Receiver and those hitherto employ’d to exammon into the state of his accts; ought, surely, to preclude them from exammining in future.” Claims that more than thirty thousand dollars has been paid to the receiver at St. Stephens from the purchase of public lands since 1 Sept. last, while the receiver and his securities are not worth ten thousand dollars. “In the event then of a defaulcation from extravagance or palpable corruption in the Receiver, to what can the Goverm’t Resort for Indemnification?” Wishes it to be understood that he is not seeking any office himself but is merely discharging his duty as a citizen. Expects, however, that JM will “from the same principal” attend to his communication. Refers JM to Messrs. Macon and Turner, members of Congress from North Carolina, who “are perfectly acquainted” with him.
